                                  1

                                  2

                                  3
                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                  7      STRIKE 3 HOLDINGS, LLC,                             Case No. 19-cv-00723-JCS
                                                         Plaintiff,
                                  8
                                                                                             ORDER STRIKING FIRST AMENDED
                                                  v.                                         COMPLAINT
                                  9
                                  10     JOHN DOE SUBSCRIBER ASSIGNED IP                     Re: Dkt. No. 24
                                         ADDRESS 107.208.9.165,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Strike 3 Holdings, LLC (“Strike 3”) has filed a first amended complaint in which

                                  14   the name of the defendant is redacted in the caption of the case and in the body of the complaint.

                                  15   That complaint is STRICKEN, both because Strike 3 has not filed an unredacted version under

                                  16   seal, and because the Court will not permit Strike 3 to alter the caption of the case such that it must

                                  17   be redacted. Strike 3 is referred to the order dated January 30, 2018 and filed as docket entry 11 in

                                  18   the case Strike 3 Holdings, LLC v. John Doe Subscriber Assigned IP Address 67.180.248.237, No.

                                  19   17-cv-6663-JCS (N.D. Cal.). Strike 3 may file a second amended complaint resolving these

                                  20   issues, and must comply with the procedure established by Civil Local Rule 79-5 for documents

                                  21   that it seeks to file under seal.

                                  22           IT IS SO ORDERED.

                                  23   Dated: July 26, 2019

                                  24                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  25                                                    Chief Magistrate Judge
                                  26

                                  27
                                  28
